Citation Nr: 0428353	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  00-24 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the calculated amount of $20,566.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from February 1967 to January 
1969.  He died in December 1995. The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


FINDINGS OF FACT

1.  The appellant began receiving VA death pension benefits 
April 1, 1996.  

2.  In November 1999, the RO terminated the appellant's death 
pension benefits because of excess unearned, unreported 
income for 1996, effective from April 1, 1996, resulting in 
an overpayment of $20,556.  

3.  The overpayment was not due to the appellant's fraud, 
misrepresentation or bad faith.  

4.  The appellant received death pension to which she was not 
entitled due to her own fault, and failure to collect the 
overpayment would cause unjust enrichment; fault on the part 
of VA is not shown.  

5.  Recoupment of the overpayment would not defeat the 
purpose of the death pension program.  

6.  There is no evidence that the appellant changed her 
position in reliance on the overpaid amount.  

7.  The Board is unable to determine whether collection of 
the overpayment would cause undue hardship.  


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation, or 
bad faith of the appellant and recovery of the overpayment of 
VA death pension benefits in the amount of $20,566, would not 
be against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Veterans Claims Assistance Act of 
2000, which expanded VA's duty to notify a claimant of the 
evidence necessary to establish her claim and to assist her 
in obtaining evidence, is not applicable to cases involving 
waiver of indebtedness.  Barger v. Principi, 16 Vet. App. 132 
(2002).  

Background

The record shows that the appellant applied for VA death 
pension benefits in March 1996.  At that time, she reported 
that her only countable income was $51 from life insurance.  
Thereafter, the RO established her eligibility for and began 
paying her  VA death pension benefits.  In a June 1996 
letter, she was notified of the award of VA death pension 
benefits, effective from April 1, 1996.  She was informed 
that her award of death pension was based on the $51 life 
insurance income only.  She was provided a VA Form 21-8767 
which informed her that she was obligated to provide prompt 
notice of any change in income or net worth or dependency 
status and that failure to provide such notice would result 
in the creation of an overpayment which would be subject to 
recovery.  In January 1997, the appellant submitted an 
Improved Pension Eligibility Verification Report (Surviving 
Spouse with no Children) (EVR), on which she reported zero 
monthly income from any source for the period from April 1, 
1996, to December 31, 1996, and no projected income from any 
source for 1997; the instructions for that form specifically 
stated that she was required to report all income.  In a 
February 1997 letter, the RO informed the veteran that her 
pension benefits were being adjusted because of her report of 
no income and because of the annual cost-of-living 
adjustment.  She was again provided a VA Form 21-8767 and, in 
addition, she was specifically advised that her VA death 
pension depended on her total income and that she had to 
notify VA immediately of any changes to that income from any 
source.  She was told that if she failed to notify VA 
immediately of changes, that an overpayment might be created.  

In July 1999, the RO notified the appellant that VA had 
received information that she had unreported, unearned income 
in 1996 of over $40,000.  Based on that information, the RO 
proposed to terminate her death pension award.  In November 
1999, the appellant submitted a Financial Status Report (FSR) 
showing monthly gross salary of $583, with monthly expenses 
of $2,062.  The RO wrote the appellant in November 1999 
stating that that income exceeded the maximum allowable 
pension rate and that, therefore, her death pension award was 
being terminated, effective from April 1, 1996, the date of 
initial entitlement.  She was advised that, in order to 
reinstate her benefits, she should submit a completed EVR for 
each year from 1996, copies of her Federal Income Tax returns 
for 1996, 1997, and 1998, and signed statements from the 
sources of all income indicating when the income was paid to 
her.  Also in November 1999, VA notified the appellant that 
the retroactive termination had resulted in an overpayment 
and that she owed the Department of Veterans Affairs $20,566.  
She requested a waiver of recovery of the overpayment in 
November 1999.  

In February 2000, the Committee on Waivers and Compromises 
denied waiver of recovery of the debt.  The RO advised the 
appellant that the financial information she had provided was 
unclear and incomplete and that she had not provided accurate 
information on her EVR, as requested and as required by law.  
Specifically, the Committee noted that she had not indicated 
how she handled the shortage of $1,479 each month, as 
reported on her November 1999 EVR.  The letter stated that, 
without complete and accurate financial information, a 
determination could not be made on her ability to pay the 
debt.  

Received in February 2000 was a printout of the appellant's 
credit report, noting numerous previous and current 
creditors.  The report also contained a reference to 
bankruptcy court proceedings in 1998.  

In March 2000, the appellant submitted a FSR that showed a 
salary of $1,180 and $375 in benefits for her foster child, 
and expenses totaling $2,423, resulting in a shortage of $868 
per month.  She also reported $5,635 in installment debt, 
payable at $155 per month, all of which accounts were 
delinquent.  For assets, she reported an automobile, worth 
$6,000, and real estate, valued at $125,000.  The RO wrote 
the appellant in August 2000 requesting clarification of 
portions of that FSR.  She responded in September 2000, 
stating that her only income was $1,052 from the County of 
San Bernardino for babysitting her daughter's children and 
$800 from Social Security for her foster son.  She also 
indicated that she received varying amounts from family 
members, depending on what she needed assistance paying.  

The appellant submitted an EVR in March 2001, wherein she 
reported no income from any source for 2001 and no projected 
income from any source for 2002.  She also listed no bank 
accounts, no real property, and no other assets.  In 
addition, the appellant indicated that her income had not 
changed.  

Analysis

The RO has determined that there was no fraud, 
misrepresentation, or bad faith on the appellant's part in 
the creation of the overpayment at issue and the Board finds 
no evidence in the record to find otherwise.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the appellant's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  
The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive the debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The Board notes that it is 
the responsibility of the pension recipient to notify VA of 
all circumstances that will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant was 
at fault in this case.  She was informed that she needed to 
inform VA of her total income and any changes thereto.  She 
was provided VA Forms 21-7867 on at least two occasions. The 
appellant did not fully report her income for 1996 or 1997 
until later.  Accordingly, the Board finds that the appellant 
is solely at fault in the creation of the overpayment.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the appellant 
received benefits she was not entitled to receive; as such, 
she was unjustly enriched.  There is no indication that the 
appellant's reliance on VA benefits resulted in 
relinquishment of another valuable right.  As to whether 
recoupment of those benefits would defeat the purpose of the 
benefit, it is noted that the appellant's death pension 
benefits have been terminated because of excess income.  
Clearly, recoupment the overpayment at this point would not 
defeat the purpose of the death pension program, which is to 
assist wartime veterans' surviving spouses who are in need of 
financial assistance.  

Therefore, the aforementioned elements of equity and good 
conscience are not in the appellant's favor.  

The Board has also considered whether the appellant would 
suffer undue financial hardship if forced to repay the debt 
at issue.  Unfortunately, the appellant has provided 
inconsistent and conflicting financial information.  Despite 
several notices to her regarding the requirement that she 
keep VA fully apprised of her income and despite the RO's and 
the Board's repeated requests for full and complete income 
and expense information for each year from 1996 until the 
present and for clarification of her previously reported, 
incomplete, and sometimes conflicting financial data, she has 
failed to respond appropriately.  Therefore, the Board is 
unable to make an informed decision concerning this most 
important element.  

Accordingly, weighing all of the above factors to the extent 
possible, the Board concludes that it would not be against 
equity and good conscience to collect the debt and, 
therefore, waiver of recovery of the overpayment must be 
denied.  


ORDER

Waiver of recovery of an overpayment of VA death pension 
benefits in the calculated amount of $20,566 is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



